Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 1 of 28



      UN ITED STA TE S D ISTR IC T C O UR T SO U TM R N D ISTR ICT O F FLO R ID A
           CaseNo.                   (Judge'sLastNameN agistrate'sLastName)
 IA N A N TH O N Y M ED IN A ,

               Plaintiff,                                20-CIV-62173-Smith/Valle



 SUPREM E COURTOF GEORGIA ,                             JU R Y TR IA L D E M AN D ED
 G EOR GIA OFFICE O F BA R                                                              LS
 A DM ISSION S,
                                                                                Oct 26, 2020
               Defendants.
                                      /
                                                                                          Fort Lauderdale

                     C O M PL A IN T A N D D E M A N D FO R JU RY TR IAL

                                         G TR O D U C TIO N
        On oraboutJanuary 2019ïPlaintiff1AN ANTHONY M EDIN A started toapply to sit
        forthe G eorgia BarExnm m ation;
    11. D efendantsquestioned Plaintiff lAN A N TH O N Y M ED IN A abouthis m entalhealth,
        treatm ent,diagnosis and otherm edicalhistory;
    111.rnuoughoutspdng and early summ er 2019,PlaintiffIAN AN TH ONY M EDINA and
        D efendants voluntadly engaged in a unilateral exchange of infonnation w herein
        Plaintiff IA N A N TH ON Y M ED IN A sent docum entation,sent explanations,w ent to
        infonnal conference for questioning, underwent alcohol and drug testing and
        underwentan arduous12 hour-long psychologicalevaluation;
    IV .'rhe July 2019 GeorgiaBarExnm ination cam e and w entw ithoutany notice ofclearance
        ofcharacter and fitness orlack thereof;
    V .A ftera cordialem ailm essage on oraboutSeptember2019,Plaintiff1AN AN THON Y
        M ED INA w as told thathe would receive certified m ail regarding the decision of
        character and fitness forthe July 2019 G eorgia B arExam ination;
    V I.O n or about Septem ber 2019, Plaintiff 1A N AN TH ON Y M ED IN A received an
        inform alletterfrom D efendantsdenyinghim licenstlre to be an attom eyin G eorgia due
        to hism entalhealth,treatm ent,diagnosis and otherm edicalhistory;See Exhibit 1.
    VII.I'he letteroffered Plaintiff 1AN AN THONY M EDIN A to undergo form alhenring
        before an adversadal non-neutral tdbunalagainst a now adversary.'lhe letter never
        m entioned thatforegoing formalhenring w ould deprive Plaiùtiff1AN AN THONY
        M ED IN A therightto appealto the Suprem e C ourtof theU nited States;1d.
    V 1II.      O n or about O ctober 2020, D efendantsintelligently but m aliciously sent a
        fonualletterdenyingPlaintiff1AN ANTHON Y M EDINA licensuretopractice1aw in
         G eorgia and failed to provide any reasoning atall;See Exhibit2
    IX. Plaintiff IA N A N TH O N Y M ED IN A filed a petition for w rit of certiorad to the
         Suprem e Courtofthe United Statesthatw asremanded back to federaldistrictcourt.
        See Exhibit3.

                                      LE G A L C LA EW S

                                               1
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 2 of 28




    X.Questioningaboutmentalhealth,diagnosis,treatmentandothermedicalhistoryonBar
        A pplications forlicensing of attom eysis unconstitutionalbecause it discrim inates and
        oppresses a segm ent of society thatm erits constitutionalscrutiny in violation of the
        Americanswith DisabilitiesActof1990,42U.S.C.j 12101,etseq.,Hea1thInstlrance
        Portability andA ccountability A ctof1996,45CFR Part160andPart164.
    X l.plaintiff1AN AN THON Y M EDINA 'S denialoflicensure to practice 1aw in G eorgia w as
        unconstittztionaland in conkavention to theA m ericans w ith D isabilities A ct of 1990,42
        U.S.C.j 12101,etseq.
    XII.       PlaintiffIAN AN TH ONY M EDINA 'Slackofnoticeand denialoflicensuretopractke
        law in Georgiawasunco>tiotioniandh contraventionto Am ericanswithDisabilitiesAct
        of1990,42U.S.C.j 12101,etseq.,theFourteenthAmendmentDueProcessClause
         and Fourteenth A m endm entEqualProtection Clause.
    Xlll.A ccordingly,Plaintiff1AN ANTHONY M ED INA chargesasfollow s:

  C OU N T 1 - D efendants'R ules G overninz A dm ission to the Practice ofL aw A uthoritv for
  Attornev Licensin: Schem e IsUnconsdtudonal.G a.R .Gon Adm .To ThePrac.OfLaw 1
                                              1.etseq.

    X IV .      D efendants'are furthering an unconstitutionaland unlaw fulattom ey licensing
        schem e. The Georgia RulesGoverning A dm ission to the Practice ofLaw,supra,is
        unconstitutionalbecause itunlawfully deprivesBarApplicantsdiscretionaty appellate
        review in theSuprem e CourtoftheUnited Statesby failing toprovide an opinion from
        theSupreme CourtofG eorgia. lnstead,theSuprem e CourtofGeorgia isrendering a
        formnl opinion through the Office of Bar AdmiKsions as a cloak and shield from
        litigants in the Suprem e Courtofthe U nited States.
    iM.M oreover, D efendants' are deceiving Bar Applicants by om ission that failing to
        undergo form alhenring relinquishes dghts and privileges afforded toBarApplicants
        under the Constitution of the U nited States of A m erica, its statutes and treatises.
        A ccordingly, G eorgia's deprival of B ar A pplicants' of their right to appeal to the
        SupremeCourtoftheUnitedStatesunderjudicialreview istmconstimtional.Marbuly
        v.M adison,5U.S.137(1803).
     COUNT 2- V iolations oftheAm ericanswith D isabilities Actof1990 (the CIADA '')
    X VI.      Title 11IoftheA D A providesthatt&no individualshallbe discrim inated against
        on the basis of disability in the fulland equalenjoyment ofthe goods,services,
        facilities, privileges, advantages, or accommodations of any place of public
        accommodation.''(42 U.S.C.j 12182(a)).
    XVl1.      A Plaintiffin a Title IIlA D A claim mustprove 3 elem ents in ordertoprevail:
        (1)thatPlaintiffisdisabledwithin themeaning oftheADA;(2)thattheDefendant's
        owns,leases,oroperatesaplace ofpublicaccommodation',and (3)thatPlaintiffwas
        denied public accommodation by the Defendantdueto his orherdisability. Arizona
        exre.Goddardv.HarldnsAmusementEnters,lnc.,603F.3d666,670(9th Cir.2012);
        seealsoDunlap v.Ass'nofBayArea Gov'/a,996F.supp.962,965(N.D.Cal.1998);
        seealso,Shultzv.HemetYouthPonyLeague,943F.supp.1222,1225(C.D.Cal.1996).
    XVIII.      'fhe third elem ent - whether Plaintiff was denied access on the basis of
        disability - is met if there w as a violation of applicable accessibility standards.


                                                  2
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 3 of 28




        Chapmanv.PierIlmportsU.S.,Inc.,631F.3d939,945(9thCir.2011),
                                                                  .Donaldv.CJ-#
        Royale,218Cal.App.3d168,183).
    XIX.       H ere, Plaintiff is disabled under the A D A because he has m ental health
       disorders that are under treatm ent and asym ptom atic. D efendant operates public
       accom m odations for attorney licensing schem e in the state of G eorgia providing
       licensure to G eorgia law yers. Plaintiffw as denied licenslzre tobecom e an attom ey ilz
       G eorgia,denying public accommodations dueto Plaintiff'sdisability.Thus,Plaintiff
       setsouta prim a facie case forA D A violations.

            C O U N T 3 - V iolations of theFourteenth A m endm entD ue Process C lause

    XX .       D efendants did unlaw fully depdve Plaintiff IA N A N TH ON Y M ED IN A of his
       procedlzralrights afforded tohim by theFourteenth A m endm entofthe Constitution ofthe
       U nited Statesw hen D efendantsissued denialoflicensure w ithouta fairhealing.

       C OU N T 4 - V iolations of the Fourteenth A m endm entE qualProtection C lause

    XM .         D efendantsdid unlaw fully apply the law ,regulations and requirem ents to a'ttom ey
        licenslzreunequally toPlaintiffIAN ANTHONY M EDINA duetohismentalhealtflwhen
        compared to sim ilarly situated countep arts notin PlaintiffIA N A N TH ON Y M FD IN A 'S
        constitutionally protected classesm eriting constitutionalscrtztiny;
    XXII.        Plaintiffis Hispanicm atino,a member ofthe LGBTQ community,Jewish atld
        disabled;
    XXIII.     Accordingly, silzlilarly situated countep arts not in Plaintiff IAN AN THONY
        MEDINA'Sconstitutionally protectedclasseswerenotsubjectedto informalconference,
       alcohol and drug testing and an arduouslz-hour long psychological evaluation.
    XXIV.      Thus,the1aw w asunequally applied in denialof attom ey licenslzre and application
       ofheightened scrtztiny toPlaintiff1AN AN TH ONY M EDINA duetobeing disabledand/or
       his race,his ethnicity,hisreligion and hissex.

                                     PM Y E R FO R R ELIEF

    XXV.         W H ER EFO R E ,Plaintiffprays thatthisCourtintervene and provide the
        follow ing rem edies:
        1) Declaratory judgmentinvalidating the Georgia Rules Goveming Admission to the
 Practice ofLaw unconstitutional;
        2)Declaratoryjudgmentbarring statesfrom questioningBarApplicantsregardingmental
 health,m entalstatus,psychiatric records,diagnosis,treatm ent,m edicalhistory,m edicalrecords,
 psychologicalstatusand any otherm edicalhealth condition;
        3)DeclaratoryjudgmentcertifyingPlaintiff1anAnthonyM edinatopracticelaw inGeorgia
 andFlorida;
        4)Compensatory and specialdamagesforlostwages,lossofearning capacity,moving
 expenses,defam ation,lossofgood reputation in the amountof$250,000,
                                                                   .
        5)Punitivedamagesintheamountof$1,000,000,
                                                .
        6)Thata11issuesbetriedbeforeajury.
        This26th day ofOctober,2020.


                                                  3
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 4 of 28



                                              Respectfully subm itte ,

                                               /s/1% A .M edina
                                               1% AnthonyM edina,.
                                                                 1D
                                               FloridaBarN o.:
                                               iananthonm edla@ iaM awcoup.com
                                               IA M Law Group
                                               110 SE 6th Street,Suite 1700
                                               FortLauderdale,Florida 33301


                             C ER TV ICA TE O F SER V IC E

       I H ER EBY C ER TIFY thatatrue and correctcopy ofthe foregoing CO M PLA IN TAN D
 D EM AN D FO R JURY TR IA L w asfiled w ith the Clerk of C ourtfor the United StatesD istdct
 Courtin theSouthem D istrictofFloridaandthesam ewassentvia first-classU SPSM ailto:


                             Christopher Cam Esq.
                             A ttolmey G eneral
                             Georgia OfficeoftheAttom ey General
                             40 CapitolSq.SW
                             A tlanta,G eorgia 30334

                             H eidiM anroeFaenza
                             Executive D irector
                             G eorgia O ffice ofB arA dlnissions
                             244 W ashington St.SW //440
                             A tlanta,G A 30334


        This 26th day ofO ctober,2020.


                                               R espectfully subm itted,

                                               /s/1= A .M edina
                                               Ian A nthony M edina,.
                                                                    TD
                                               Florida B arN o.:
                                               iananthonymedla@ iaM awgroup.com
                                               IA M Law G roup
                                               110 SE 6th Street,Suite 1700
                                               FortLauderdale,Flodda33301




                                               4
%#
              Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 5 of 28

                                                                                                                            F PREM ECOURT OFGEORGG                                                                         GA lL;/ .j-
                                                                                                               O FFICE O F B A R A D W SSIO N S
      w     a ' *'
     Jy
      .
      #
      J'*      *st                                                             .
     .                   BOARDToDETSRVIKEFITNESS                                                                                                                                                                HHDIK FAENZA
                                     OFBAR APPLICANTS                                                                                                                                                       DIRECTOR OF ADMISSIONS
                               BOM D OF BAR EXAM INERS


                                                                                                                                               Septem ber l3,2019

                     M T.1% A nthony M edina
                     20 Term inusPlaceN E
                     Unit 1314
                     A tlanta.GA 30305

                         SEN T W A CERTIFIED M M L                                      '
                                                       ..                                          .
                                                                                       . '
                                                  '
                                .    .

                     Deu ,py.xu çjjua:'                    .



                               TheRulesG overning A dm ipsipntothePractice ofLaw in GeorgiaatPartA ,Section
                         2,chargetheBoard w ith the duty to Gtinquireintothe characterand ltnessofapplicantsfor
                         adm lssion to thepractice of1aw and ...certify as fitto practice law those applicantsw ho
                         have established to the Boc d's satisfaction thatthey possess the character and iitness
                '
                         requisite to be m em bers of the Bar of Georgia.'' The Policy Statem ent of the Board
                         Regarding ChavacterandFil essReviewsstatestlzafCtgiln orderto becertifed forStness,                      i'!
                                                                                                                                    .''                          '. ' '             '' ''' '
                                                                                                                                                                                  '-'               '   .

                         the   Bokdr..-e.'i4*'ui
                           : ' ' 'q''..7:'    .
                                                rejt.ha taaap
                                                     CL%. 'r -  '
                                                                 bl
                                                                u-R
                                                                   .
                                                                     icantiothebarbeonewhos
                                                                           .       .

                                                                  k ) ' ' ..' - '1 . '
                                                                                                        ereèo'-r'd-o
                                                                                                    ' .. '- ''.
                                                                                                                .
                                                                                                                    feondzuctjusiifie:the
                                                                                                                   ''
                                                                                                                                           .             .                                 .
                                                                                                                                                                                                                                           .


                                                                                          l'h: B''oArdkipw.     ssçhgraqtçryqpd tknessias
                         ' .

                         tailkföfc;li
                         '' ' '         Jki -: ,Qv
                                         .:.gj   . '-ç
                                                 ''   pa.?riek'?.ç-q.uiJt.s-
                                                           .
                                                                            and others.'',r
                                                                           -. k . . . 2
                                                                               .                           .                        '
                                                                                                                                                                              a   .                ..

                                dipgrnmgngpi         ùtrthings,$çasillty,         tù,ctmdvct6nesqlfpithAhiglikdegwçofhonesty,
                                                      ..
                         iipç
                           ntekvi  t'
                                    :,'àxkdtkujtWohhinesswith regafd to àllieaalobtiaationsand m
                                         ,                     ,
                                                                                                                       î allprqfessioTpl
                                           f.      *        ;         ..      -R - x         YYR       '.Mer'                '
                          relationsiipj.'Theburdenofestablishinggbodcharacterandû
                                                  ' '
                                                                                                              .tnessforadmi    ssiontotàe
                         barrem ainsata11tim esupon thiapplicant.
                                                 FAftgr:c'
                                                 =       a<re.
                                                             '
                                                             f?
                                                             =u'11yt'
                                                                    pm.vi- ew- i-
                                                                                n--'- -ur
                                                                                       '
                                                                                       --rf
                                                                    o.-uxw - -=---W XC =.
                                                                       .                  -'
                                                                                           1.-
                                                                                             l.
                                                                                              '
                                                                                              e.-7=q.
                                                                                             . .
                                                                                                    th'
                                                                                                      e..
                                                                                                        7i
                                                                                                         -B
                                                                                                          --o'
                                                                                                             a.r
                                                                                                            == .-d'
                                                                                                                 . '
                                                                                                                   h-
                                                                                                                 --=--.
                                                                                                                     -sz:
                                                                                                                     a  d'eterm m eau
                                                                                                                                    .m atuy-
                                                                                                                                           o-w
                                                                                                                                            u-nave
                                                                                                                                               -.....
                                                                                                                                                    -.
                                                                                                                                                     tal
                                                                                                                                                       .wl
                                                                                                                                                         =e-
                                                                                                                                                           .wua
                     '
                     rs   to-.carry.-#
                                     .ournb'ttrd,ea'
                                                   of-
                                                     ,establis'
                                                              h'
                                                               m
                                                               l'-
                                                                 gJr
                                                                   .t
                                                                    -hatay-ou.U.-p
                                                                                 ' us
                                                                                    -s.e'
                                                                                       !
                                                                                        s-
                                                                                         sl
                                                                                          .th'-e  r-eq-u
                                                                                               v'ww-
                                                                                                   ..
                                                                                                       <- i
                                                                                                          sl
                                                                                                          -'t'
                                                                                                             -
                                                                                                             we
                                                                                                              -.chra
                                                                                                              u    .acter.
                                                                                                                         ''
                                                                                                                          a-
                                                                                                                           n''
                                                                                                                             d
                                                                                                                             ...,
                                                                                                                                èflm-
                                                                                                                                    .-
                                                                                                                                     -
                                                                                                                                     e.ss-.fo,rs
                                                                                                                                               7
                      ïadm
                       .w xui -as
                                -uswi
                                    -w o.n-
                                          w-t   'o-
                                                  ...:t he-  pr
                                                        ....-y   ac
                                                              ..=.w ..t
                                                                      .i
                                                                       =ce   ..c o.-J
                                                                               --. f. law
                                                                                     w-  'c
                                                                                          win
                                                                                        --.  .- G-
                                                                                                '
                                                                                               .-. ='
                                                                                                 ...e'
                                                                                                     t
                                                                                                     -xgt
                                                                                                        -''  'a..-
                                                                                                             -.  ..'-
                                                                                                                    .v
                                                                                                                     '.spe
                                                                                                                        .' ..ci...l
                                                                                                                                  ic
                                                                                                                                   '
                                                                                                                                   w al ly.'
                                                                                                                                      .u-  s
                                                                                                                                           ..-
                                                                                                                                             th.-.
                                                                                                                                             =. -e-
                                                                                                                                                  .B.'-o-.-â
                                                                                                                                                  -.        r-,
                                                                                                                                                           w.d'-
                                                                                                                                                               i-h
                                                                                                                                                                 ''
                                                                                                                                                                  a
                                                                                                                                                                  as
                                                                                                                                                                 -u
                                                                                                                                                                  .  md
                                                                                                                                                                      ,.e
                                                                                                                                                                    .-. -.t
                                                                                                                                                                        . .e.nr
                                                                                                                                                                             .... i
                                                                                                                                                                                  ..i
                                                                                                                                                                                    ned-
                                                                                                                                                                                      - .tha
                                                                                                                                                                                         u.u ab
                                                                                                                                                                                              a
                                                                                                    œ .'              2..
                                                                                                                        .- .j
                                                                                                                            .j:
                                                                                                                              . .   -c
                                                                                                                                     -   u-
                                                                                                                                          :- '.2    '*      .      '    *
                                                                                                                                                                        .  c .         ---  -g
                     'y*'ao
                             '
                           Ttr-s-.r
                          ---a
                                        -
                                   *e.ocZ o.c'=r-d- cr
                                                      '
                                                          fi
                                                           u()jj
                                                       .e.t'
                                                             .
                                                           fo.
                                                            '
                                                            1e :.n
                                                               m
                                                              ..c.wF
                                                                   ..9
                                                                     ..
                                                                 .. s:
                                                                  .t'
                                                                ='= -2
                                                                      =.j
                                                                       .
                                                                        .-
                                                                        zx.
                                                                          !-
                                                                           '
                                                                           .
                                                                           ,.y'Y;
                                                                    s.. ,ua-    ?,
                                                                          ...-...
                                                                                 I#.,.
                                                                                 d
                                                                                ,.
                                                                                     -a--1.
                                                                                   q. -...
                                                                                 -zsa- .
                                                                                          1l
                                                                                           r
                                                                                           u
                                                                                           t-y..
                                                                                             .
                                                                                               ï.-w
                                                                                                  tp..
                                                                                                  .  w-.tyt
                                                                                                          -er
                                                                                                       -- .
                                                                                                            .c
                                                                                                         .- .
                                                                                                             ..lk
                                                                                                                v.z.=v
                                                                                                                     twop-.
                                                                                                                          =
                                                                                                                          #-
                                                                                                                           w.r,
                                                                                                                              J-
                                                                                                                               us
                                                                                                                                d
                                                                                                                                .gm.wertts.a.-nuw.ë
                                                                                                                                                  ,
                                                                                                                                                  2    - ..... .-         .
                         u-
                               ....- ..-      ..
                                                 razu-uuma
                                                     1m g,
                         tm stw o14-hm es.s ln. ha=nd'
                                - - ..       .    .
                                                         '
                                                         .
                                                         J-e,
                                                            g-al'
                                                           - --   ,
                                                                  .
                                                                  p-bh.         u..
                                                                                  ..u---
                                                                                       tj
                                                                                        j
                                                                       gatlo,11sp-n=e=..j
                                                                           .
                                                                           -
                                                                               .
                                                                                      .
                                                                                        .-jq
                                                                                           .aLj
                                                                                              .
                                                                                               j y
                                                                                                 av
                                                                                                  t
                                                                                               ' è.
                                                                                                   j j
                                                                                                     .%
                                                                                                      ,
                                                                                                      -'-
                                                                                                        .o
                                                                                                         :
                                                                                                         -
                                                                                                         -
                                                                                               w.-.y- ---.-
                                                                                                          .
                                                                                                          t)
                                                                                                           U
                                                                                                           1*
                                                                                                            -
                                                                                                            s
                                                                                                            --
                                                                                                             e''j'
                                                                                                                 t x
                                                                                                                   .
                                                                                                                   -.
                                                                                                                    a
                                                                                                                    *n
                                                                                                                     '
                                                                                                                     Hd-
                                                                                                                       sr
                                                                                                                        ç lie
                                                                                                                            ' nt
                                                                                                                 =.---...-..s- .
                                                                                                                        .
                                                                                                                                s.
                                                                                                                                 -Qf
                                                                                                                                   t
                                                                                                                                   ''
                                                                                                                                    hXY<
                                                                                                                                 =u=-,    *-
                                                                                                                                     ..-.s!-
                                                                                                                                           s7
                                                                                                                                            j.-.ë
                                                                                                                                               .m,
                                                                                                                                                 J.
                                                                                                                                                  '
                     L.'
                       p....sjmaase. d-iö
                                        -n. .y
                                          - u          m..for*mwau
                                              uo-t.zr'.,                              iv tt-h.
                                                                              m . -e =.
                                                                  a1-,c n ereh-                 =t
                                                                                             .- , hq-2    b a't a.a.nu=.s.- p,
                                                                                                      .y..--        .       .... . ... w .-s
                                                                                                                                            p..-w.=.a ..cy
                                                                                                                                                 . -              .-      .                                           ..                         .


                     rcco-nd.' itio-
                                   n/restab'h'shed'    s  b-v
                                                        ca-   .91nfor
                                                            . :      m atlo
                                                                          .11),'y
                                                                                .otpsubm'      .
                                                                                                 itte.dlto..'
                                                                                                       -
                                                                                                              :the-'
                                                                                                                   -'B.
                                                                                                                   .  r
                                                                                                                      o..
                                                                                                                    . -
                                                                                                                        '
                                                                                                                         a-r'
                                                                                                                         '  d.u
                                                                                                                              '
                                                                                                                              w-alldp'
                                                                                                                                     ,outlm edn-b,y-vthe)
                                                                                                                                     -     x
                                                                                                                                                                                                                                                     ,

                       In-depr  eh-dm-nt-
                                        .c
                                         M'e
                                           -d1' c:-
                                                  a17E7vll- u-ati-
                                                                 oh-
                      T......- w- . . -. .. . - u ...w.w.w -..... ...'
                                                                      y Bu 'undq
                                                                     ... ...a
                                                                                 rweltv.at-the'   B oard''     s-ureqgestc-Ar.-c.cordingl
                                                                              wm.u.. .... . .sw..u.....a......u.a ....gs pu, t.
                                                                                                                              s.w .z....u,
                                                                                                                                             y,
                                                                                                                                          ....m
                                                                                                                                               -.t
                                                                                                                                                 '1)
                                                                                                                                                7* 7e
                                                                                                                                                                                                            .
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                          -- -


                     C'B Oa=  rd',.a=S'4.
                                        n..- -...
                                             .
                                                -=y.u . s= . . - .-... P.P...- .- ---.
                                                               .
                                                                                     :---uk..,. . --.  . .-    z .. .         .
                                                                                                                                  ....-2 ... -....  v                                                                          . .. . .                  .
                                                                                                                             .


                                P'lmpazitto PartX, .Sectibn 8, ofGeovgla'sRules Governing Admission tq'
                                ..                         .                   ..
                                                                                                      the  .            ;           . ..           . .
                                                                                                                                                             .                         .       .
                                                                                                                                                                                                                                           .



                          PwçjiceptEaw > #oùhàvearighttoyJormalhegringFithrespectq
                           '                                               w   .
                                                                                       tothe,
                                                                                            marppsforwthe
                          Bùâké'jtèlk>tikqdênial.
                                                'Toavâityot   lyseffpfthts:/ght,yptin.ipstpfoyjdec  .
                                                                                                    tothçOfficçof
                          jsàtadmisjlbns-w
                            ); ' r
                                          '
                                          .
                                           'ttuniz
                                                 7
                                                  nvbusine qsdàysqpf4
                                                        . .' 2
                                                                     1o'urrvcolptpl-tiaiqI'qtterjqwri.tten.
                                                                                                          zwque.stfbr
                          àf(ùrihalV aring...'rheRtllesGùverningAdmlssionto thePracticeèf.Eaw may.be
                             ( .. .. ..:.                                                         .
                                                                                                    fqu..nd at

                          244w/ksilmtnoxSTREET,sm surrEuà                                                                                       ATLANTA GA 30334                      404-656-3490              http://wwmgabaradmissions-
                                                                                                                                                                                                                                         org
      Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 6 of 28
            M r.1m1Anthony M edina
            Septemberl3,2019
       .    Page2 of2
:k,.
   --
    pA-u
      '  ilt

        w w w .gabaradm ission.org. Ifno tim ely requestfor a form alhearing is filed,the Board's
        tentative ordershallbecom e fm aland non-appealable.

               1kw ite youratlention to PartF,Section 6,oftheRulesGoverning A dm ission to the
        Practice ofLaw in G eorgiaregarding oom nivnicationsw ith Board M em bers.


                                                       Sincerely,
                                                                     '
                                                                .


                                                                    T' - 'q - .
                                                       H éldiM .Va'
                                                                  ert
                                                                    'za              '-
                                                       D irectorofA dm issions


        '
         cc:      RussellD .W illard,S.A .A .G .

         Certsed Mail#.
                      '7018 0680 000194904007
p.    &'               ,. . Nj .u'
GeorglaöfficCase
            eofBâr0:20-cv-62173-RS
                 .Admis'
                       sipl
                          t
                          ,s2Mes
                               sages Document 1 Entered on FLSD Docket 10/26/2020 Page 7 of 28
                                                                                            3/6/20,6:03 PM


                                                                                                          ..
                                                                                                  .       .,
                                                                                                          .    ,tr..y!
                                                                                                            .. .



     UserHom ë (userhom e.action)h>M essages                                                  Ekk.ki.
                                                                                                    1
                                                                                                    2 @-
                                                                                                      -




     FinalO rderofDenialLeter                                                                                      Nov 18 2019




                                                     SUPREM E COURT O F GEORGIA
                                                      OFFICE OF BAR ADMISSIONS
                                                                  (404)656-3490




       BOARDTO DE-WRMINEFITNESS                               Novvm ber18,2019                             HEIDIM.FAENM
            OF BAR APPLICANTS                                                                 DIRECTOR OFADMISSI
                                                                                                               O NS

       BOARDOFBAREXAMINERS


       M r.lan Anthèny Medina
       20 Term inus Place NE
       Unit1314
       Atlanta,GA 30305


     SENTVIACEMTIFIED MAILonOctober29,2019
     POSTED TO HOM EPAGE on Novem ber18.2019

     DearM r.M edina:

     In accordance w ith PartA,Section 8,ofthe Rules Governing Admission to the Prad ice ofLaw in Georgia,an
     applicantw ho has been issued a tentative orderofdenialofhis orherApplication forCedification from the Board to
     DetermineFitnessofBarApplicànts,hasten(10)businessdaysfrom receiptofthedenialIettertofilehisorher
     written requestfora forlalhearingwëhthe Office ofBarAdmissions. lfnowritten,requestforaformalhearing is
     received w i
                thin ten business days,the Board'stentative ordershallbqcome finaland non-appealable.

     Ourrecordsindicatethatthe Omce ofBarAdmissionsmailedthetenjative orderofdenialtoyou viacertified mail,to
     the address listed above,on Septem ber13,2019.You signed forth: cedified Ietteron September23,2019. As of
     the date ofthis Ietter,the Office ofBarAdm issionshas notreceived a writien response from you requesting a formal
     hearing.


 httpsl//www-gabaradmissions.org/displaymeuage-action?id=3sls33                                                           Page1of2
<     e
            Case
GeorgiaOfflce OfBar0:20-cv-62173-RS
                   Adm issions-Messages      Document 1 Entered on FLSD Docket 10/26/2020 Page 8 of 28
                                                                                                    3/6/20,6:03 PM
                                                                                                      '
                                                                                                      #vx j::.
                                                                                                      .
                                                                                                      t
    Because you failed to file a tim ely written requestforformalhearing,the Board,sdecision hasboçoM q.
                                                                                                       fihàl. Rules
    GovemingAdmissiontothe Pradice ofLaw,PartA,Section 8(a).


                                                                Sincerely,



                                                                HeidiM .Faenza
                                                                DiredorofAdmissions



    cc: RussellD.O llard,S.
                          A .A.G.


    Certified Mail#:70180680000194904038




https:
     //www.
          gabaradmissions.
                         org/displaymessage.action?idc3sls33                                                     Page2 of2
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 9 of 28
                                                                   61:W $
                              N o.:


                                  IN T H E
            SU PR E M    CO U R T O F TH E U N ITE D STA TE S


                              IAN A .M EDIN A,
                                             Petitioner,


                       GEORGIA SUPREM E COU RT,
                        GEORGIA OFFICE OF BAR
                    ADY SSION S,GEOR GIA BOM D TO
                      DETERY N E FITN ESS OF BAR
                    APPLICAN TS AN D GEORGIA B OA RD
                          OF BAR EX AM TNERS,
                                             Respondents.


                    O n Petition For A W ZA Of Certiorari
                       To The G eorgia Suprem e Court

                  PETITIO N FOR W RIT O F CER TIO RA R I
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 10 of 28




                                          TM LE O F CON TE N TS
                                                                                                 Page




              1? rlnl11i4rl/() r
                               l? 15 I?II()(211I!IDI G-...............................

              PETITIO FOR A                 IT OF CERTIORAR.              I.................
              (1121 1(1 il1M11111) ..ëa..*.@@@@.*..@.@@*.*..@@**.**..@.@@@@**@*@@@@@*#*.*@@
              Jl 1ill;l11111CX @*@**@*@@@****.*@*@@*@**@@***@*4*@@**@*****@***@*******@*******
              iqrlazlkr
                      lp '
                         IIIIRY I?II()A(rIE41() I ()l$AkrI!D .......-................

              E4TEZVTE 11I;T ()I?TZI;E (2A SE...-....................................            ts
              REASO S F0R G RA TIN G PET1TI0N ......................                             11


                                              A PPEN D W

              In Re:IAM ,ForA dm ission to the Georgia Bar, Order
              D enying Discretionary R eview Due to M entalH ea1th
              Precluding A dm ission to the Georgia Bar,Georgia
              Suprem e Com t- Georgia Office ofBar Adm issions
              (i;elltember13,11()19).........................................................APP 1
              In Re:IAM ,ForA dm ission to the G eorgia Bar,
              FinalOrder ofD enial,Georgia Suprem e Court -
              Georgia Office ofBarAdmissions(October29,2019)....App 3
              In Re:IAM ,ForA dm ission tothe Florida Bar,
              IztitialClearance ofCharacter & Fitness, F'lorida
              Suprem e Cottrt- Florida Board ofBar Exam iners


              Skelton !p.Illinois Suprem e Court,cert.pending,
              la(ltz
                   -tI
                     -()zlfor W rz
                                 -t()f(;()rtI
                                            -orarl
                                                 -........................................... zlkll1)rr

              A m ericanswith DisabilitiesActof 1990.......................... A pp 40




                                                       2
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 11 of 28




                             TA BLE O F A U TH O RITIES
                                                                            Page
 Cases

 Brewerv. z's.Bd.ofBarEm m ks,2006 .S. 'st.LE S 86765

 D.C.Courtof petzlsv.Feldm an,460 U.S.462,103 S.Ct.1303,

 H anson v.M edicalBd.ofCtzlz'
                             forzzz'
                                   c,,279 F.3d.1167,1172 (9th C1
                                                               Y.2002)........ 12
  ookerv. L
          '.          / o.,263   . .413,44 . t.149,68 . .2 362




   ez
    'nzrcz
         'c?tt7.Zos   geles County etro. tznx
                                            sp.A uth'-,114 F.3d.976,


 Statutes




                                          3
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 12 of 28




                            QUESTIO NS PRESENTED
 U nder the Am ericans with Dksabilities Act,discvim imation by public entities in all
 pfogm m s, acdvides antl services agninqt qunliled individuals with disabilities is
 prohibited.Petitionerisa qunliGed individualundertheAct.Respondentsaa!epublic
 entities responsible for certifying antl licensing individuals as attozwneys to the
 Georgia B ax. Following inform al henring in which Petitioner ptesented evidence
 regr ding his diagnosis and xehabilitation, Respondents tm tim ely, azbitm vily,
 capriciously and discrim inatolily deniedpetitioner'scerG cation andlicensureto the
 Georg' ia Baz, without ofel'ing any xeasonable accom m odations, and.bmsing their
 decision on ftndings and condusions related to llis disability,m entalhealth status,
 llistory and treatm ent.

 The ftrst question presented is whether Respondents intentionally discrim inated
 agninst or dispropoG onately im pacte; Petitioner, following his subm ission of
 evidence,by denying his certe cation and licensm e on M dings antl conclusions of
 Petitioner's disability,w ithoutproviding reasonable accom m odations,in W olation of
 the Am ericalg with D isabilitie: Aet.

 The secon; question is whether R esponients W olated the Foo eenth Am endm ent
 D ue Process Clause antl Fom teenth Am endm ent Equal Protection Clause when
 Petitionex applied to sit for the July 2019 Georg'
                                                  ia B ar Exam ination,and he w as not
 lven tim elynohceregarding hisTenta/veDenialofFitnesslacz'ng anyprocedm al
 clueprocess in D enialwhen com pared to Petihoner's sim ilarly situated counteo arts
 notin Petitioner'sprotecte; classes benring conshtutionalscrutiny.

                                         II.

                        PA RTIES TO TH E PRO CEED ING

 Petitioner1% AnthonyM edinaCIVIr.M eda
                                      'na'')isan Em oryLaw Schoolgraduate axld
 ba.
   r applicant in G eoxgia and Florida. The Georgia Suprem e Com 't is the highest
 couxtin Georgia and issued fm aloxtler denying Petitioner cerkilcation antlhcensure
 to practice law in Georgia aftezwthe Georgia B oard to Determ lme Fitness of BaT
 Applicants issued a Tentative D enial of Fitness to Practice Law in the State of
 Georgia based on Petitioner's m ental health. This w as done in W olahon of the
 Am ericansw ith DigabilidesAct.

 The Georgia Board toD eterm ine Fitness ofB aT Applicantsand the Georgia Bor d of
 BarExnm iners axe adm inlstrative agendes ofthe Geoz'gia Suprem e Courtcom prised

                                          4
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 13 of 28




 of m em bers overseeing Chatacter antl Fitness queries and Bar A dm issions in the
 State ofGeorgia OG ce ofB aa!Adm issions.

                                          111.

                       STA TEM EN T O F R ELATED CM ES

 In re Application of Ian Anze n. y M edina, For Admission to f/te Georgia Bar
 (proceeding befoxe the Georgia Boaad to Determ ine Fitness of Baa!Applicants who
 issue; TentativeD enialofFitnessthatbecam e FinalOxderby the Geoxgia Supzem e
 Courton Octobet29,2019)tlanuary 2019)
 In re yipplfcc/fozz of Ian Anz/ton'
                                   .
                                   y M edina, For Adnzfssfolz to j??,
                                                                    e Florida Bar
 (proceedingbeforetheFlozo a Board ofBaalExaminexs asFileN o.:63887)llanuary
 2016)
                 PE TITIO N FO R W R IT O F CE R TIO R A R I
 Petitioner1= A .M edina respectfully petitionsthisH onorable Courtfor gm ntofW rit
 ofCertioraritoreview thejudm entoftheGeorgia Suprem e Com 'tin thiscase.

                                O PIN IO N S B ELOW
                       N one ofthe opinions below are repol-tetl.


                                  JU R ISD ICT IO N
 The Georgia Bom !tlto Deteym ine Fitness ofBayApplicant's TentativeD enialbecam e
 Final O rder of the Georgia Suprem e Court on October 29,2019. This H onorable
 Com t'sjurisdiction is confeaed pm suantto 28 U.S.C.j 1257(a)becausePetitioner
 seeksreview ofalnaljudm entrenderedbythehighestcourtin theStateofGeorgia.
 A s such,Petitioner d m'm s a title,right,privilege,or im m lznity specially set up or
 d nim ed undet the Constitaztion ofthe U nited States of Am erica ot the treatises ot
 statutes ofthe U xlited.States ofAm erica.


                      STATU TO R Y PRO W SIO N IW O LW D
 The
 T<
     statutory provision atissue is the AmeA-icnnswith Disabilities Actof 1990 (the
 .
   ADA'')>codiled as42U .S.C.j 12101,ef.seq.

                                 IN TR O D U CTIO N
 'Inaa
     's case presents a narrow , p equently presented antl yet unresolved question
 regarding the apphcability of the AD A to baz.adm issions cases:M ay a state bar
 regulatory authority deny an applicantcertG cation topyacticelaw in itsjzlrisdiction

                                           5
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 14 of 28



 by using the applicanfs disability as afactorin fm ding the apphcant'slack ofltness,
 withoutproviding yeasonable accom m odahons? The itlenlcal case style; Skelion v.
 T/lin'ofs Suprem e Court,efal.,cert.pending,isbefore this H onoxable Courtpending
 gtant of cei-tiorari. Both cases posit the sam e questions and the sam e issues with
 m inor factual de erences. Since g' ranting certiorariis discrehonary,M 2.Skelton's
 peh/on m ay be (lenied. A s such,Pe/tioner furnishes this case agm'n befoye the
 Suplem e Courtofthe U nited States for dire resolution.Lower courts are cm rently
 jurisprudentially bound by Rooker-Feldman doctrine,which hmsresulted in varying
 regulations and peo lexing thresholds thatlow ercourt'suse with dim culty aw aiting
 this Court's suptem e resolution and.exclusive znAling yegarding these cases. See
 Rookerr.Fid.TrusfCo.,263U .S.413,44 S.Ct.149,68L.Ed.2; 362 (1923),a'rd D.C.
 CourtofAppeals v.Feldman,460 U.S.462,103 S.Ct.1303,75 L.Ed.2d 206 (1983).
 This Cout. t should grantPetitioner's requestfor a W ritofCertioraz!ito resolve these
 im poliant and.com plex legal issues since they aa!e com m only at issue in Baz
 A dm issions cases te oughoutthe U niteë States ofAm erica.M oreover,the aggrieved
 pnrtaesin theseAD A B A Adm ission cases az'enorm ally twenty-som ethlngs,fresh out
 of1aw schooland w ithouta dim ein theirpocket.Thism akeslitigation ofthese cases
 l'nlikely because potenhalpetihoners likely lack the resom ces,know -how ,stnm ina
 and rigorto htigate a casepro sebefore the Suprem e Com tofthe Uxlited States rïght
 out oflaw school.Petitionet 1= Anthony M edina respectfully show s the Com .     t as
 fôllôw à'
         .

                      STA TEM EN T O F TH E CA SE
 A . FactualBackground

 Petitionexisa G st-generation Am erican,A st-generahon college graduate antlA st-
 generation ptofessional schoolr aduate. H e was born and raised in M inm i,Florida
 to afam ily ofhr d-workingim m igrantsthatcam eto thiscountry seeking opportunity
 a'
  nd a betterlife. TH oughouthis childhood and.adolescence,Petihoner excelled in
 school. During high school,Petitioner took advanced placem ent co- ses and w as
 heavily involved in ext-ala-cxAvm'cular activities. Aflez' scoring well on college
 adm issions exnm inations,Peu tioner attexd ell the U niversity of Floriia for college
 where he began to experience nnxiety and depressiom Due to sod o-econom ic
 lim itations, Pedtioner w as unimsm ed antl unable to get Adequate treatm ent in    .

 college. After the AFordable Care Actw as passed,Petihonet w as able to gethealth
 insurance and began m entalhealth treatm ent. M er d. oing w ellin college and the
 LSAT,PetihonerattendedtheUniversity ofFloridaLevin College ofLaw CUF Law'')
 for his fu'st year of1aw school. On or aboutJanuary 2016,Petihoner apphed to the
 Florida B al.as a student and the Flol4da Bou d of B at ExAm A'n'ets igsued Init'
                                                                                 ial
 Clearance of Petitioner's Character and Fitness on or about M ay 12, 2016.
 U nfortunately,Petihoner did not get accepte; to Em ory U niversity School of Law
 CEm ory Law Schoor)the & sttim e he apphed foz adm isdon. Aftet accom plisM ng
 above-avezagem prks tb.ving his IL year atU F Law ,Pedtioner applied to transferto
 Em ory Law School after Em ory Law School solidted Petitioner in an em ail aslring

                                           6
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 15 of 28



 him to re-apply as a trnnsfer student. On or about June 2016,Petitioner receive;
 acceptance letterto Em ory Law School.

 Petitionerrightfnlly transfeyred to Em ory Law Schooland m oveë toAtlanta,Georgia
 on or aboutJuly 2016. Petitioner's Florida health insm ance tH ough the AFordable
 Care Act rem ained valid in Georgia. H ow ever,Petitioner w as out-of-netw ork in
 Geozigia antl w as unable to receive any m edical treatm ent in G eorgia. Petitioner
 foundEm oryLaw Schoolacadpm ically ljgorous,wllic.h bzoughtaboutm orestressand
 nnxiety. Petiloner w as able to control his nnxiety axd depression with Toutine
 themapeutic m eetingswith Em ol.y Law Schoolm entalhealth counselorSeiYoH osha-
 Cefalo.H ow ever,Petidoner H ew thathism entalhealth was denliningin law school,
 and he needed to receive m ental health treatm ent to rem ain St and com petent to
 study and pxactice law . Despite Petitioner's struggles at Em ory Law School,
 Petitioner rem aine: m tz vated w orking harder to get passing r ades. TH oughout
 1aw school,Petihonerw orked as a 1aw derk/intern atvariouslaw Gvm s. ln addition,
 Petitionerw asa sm dentpzosecutor attheG winnettCotm ty DistrictAttom ey'sO m ce
 untler Georla's Th'izd Yeaz Practice Act. Petidoner prachced and developed his
 advocacy skillq and fellin love with the legalprofession. At work,Petitioner alw ays
 received positivefeedback antlhe renlized he w as prosd entatnotonly the advocacy
 aspectbutalsothe attorney deskw ork aspect.D espitebeing a hardworkerand doing
 wellin hisem plom enttasks,Petitionerw asA edfrom hisem plom entatleasttH ee
 tim es.'l'he term inationsin em plom entw ere atlwhilePetitionerw asout-of-netw ork
 and undel-instzred with Florida health insm ance te ough the AFordable Care Act.
 AIItevminationsoccm ved whilePetihonet w asmeceiving m entalhealth treatm entin
 Georgia out-of-pocket with G ordable pre= 'ption m edicahons thatbrought along a
 plethora of tm w ante: side elects, such as w eight gain, changes in personality,
 hostility,akathisia,trem ors,delusions,and.m ore. Peti/oneyw as ftred from onelaw
 flrm afterthere w as a disctepancy in his paycheck am ount and he asked llisform er
 boss for a paystub to velify the am ount. In another instance,Petitioner wms & ed
 aftera weekendnightoutwith tw o attorney co-w orkerswhen PetitionercoH ded that
 he was interviewing forjobs atothey law A m sywhich was relaye: to Petitionet's
 form ex boss. In yet another instance,P e/tionez w as G ell (b.ving the w eeken d w hen
 he w as having a m entalhealth crisis. Pehtioner sent a w ordy and frantic em ailto
 ltisform erbossforhelp when Petitionerfelthe w asbeing te eatened,persecuted and
 in dangerofim m inentdeath orbodilyinjm y from hisneighbor.Tnqtead.ofreceiving
 help 9om his form ez boss,the form er bossreplied that Pedtioner's services w eye no
 longerneeded atthe law Gvm .

 Lastly,Petihoner receive; a W U (W ithA aw Unsatisfactoly) on his 6-credit hom
 externship with the Gw innett County District Attom ey's OG ce after Petitioner
 com plainedtbtheprosecutorialinstitution andEm orytzaw Schoolofham ssm entand
 inappropriate conduct O ected at Petitioner.Instead ofinvestigae g Peyitionex's
 serious allegations,Em oly Law School chose to believe G winnett Connty District
 Attom ey'sOx ce accou tthatnotbinghadhappened axd Em ory Law Schoolœem ove:
                                                      .




                                           7
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 16 of 28



 Petitionerfyoxilthe externship even tiough Petitioner was doing excellentin his
 externship untler Georgia's rp%iu YearPrac/ceAct. After rel oving Pe/tionerfxom
 his externship and giving h' 'm a W LJ on his 6 ca'edit-hom ex-tem ship w ithout any
 procedm alprotectionsordueprocess,Petidonerm etwith AssistantDean ofStudents
 K atherineBrokaw to discuss what occua etl.ln thatm eeting,Pehtioner was advised
 that he failed the 6 credit-hom externship notwithstanding all the work he had
 already com pleted,and Petitioner w as advksed to seek m entalhealth e eatm ent as
 soon aspossible.Petihonerdoesnothavea disdplinaz.yrecord norwashe subjected
 to any disdplinary actions atEm ory Law Schoolofany kind even when he disd osed
 oM ssionsin disd osm 'e oftre c citations on his adm ission applica/on.
 On or about M ay 2018,Petitioner voluntnvily subm itte; to psychiatric an; m ental
 health treatm ent with D n M ichael J. Rosen and had to pay out-of-pocket for
 psychiatrictreatm ent and m edication. Petihoner sought voluntary treatm ent to be
 ft to prachce law after graduation in a year and.to m eetthe m ark in his Chayactex
 antlFitnessinqui:
                 t.
                  y with the Georgia Bax. Pehtionerw asim m ediately subjected to
 chem ical tyeatm ent to treat the diagnosed condihons. Petitioner w as initially
 pzescribed Zyprexa,w hich is the com bination ofanti-psychotic Olnnzapine and anh-
 (lepzessant Prozac. Petihonex im m ediately sulexed adverse sid.  e eFects, such as
 weightgnin,changesin personatity,hostG ty,akathisia,trem ors,delusionsandm ore.
 PetitionetcontG ued tteatm ent aftetD t.Rosen advised that the advetse side efects
 m ay subsiie with tim e. The adverse side eFects only w orsened causing Petitioner's
 m entalhealth to decline. For the next tw o yeats,Petitioner's e eatm ent plan and
 pzescription m edicahons Toutinely changed in elorts to ftnd the z'ight prescription
 m edications that lack adverse side eFects. Petihoner ex%lbited teliability,
 com petence,fxligence,trustwortbiness and valor in abiding by all tzeatm ent plans
 and their subsequent changes in m edications.N one of the m edicahons seem ed to
 w ûtk and all caused unw u ted adverse side elects that afected Petihonet's
 functioning negatively.

 Am idst allthe changesto m edicahons and allchangesin tteatm entplan,Petitionez
                                          .

 wasunableto m aintain functionalantlhad tobe hospitnlixed.Afterhospitnlixations,
 Petitioner's diagnosks w as changed unilgterally without consultation or input from
 Petihonen Petitioner graduated from Em ol'y Law Schoolon or aboutM ay 2019 and
 he intended to practièe law in Georgia. Due to differences in accorë with the
 diagnosis, treatm ent ended G :,II Dr.Rosen on or about June 2019. Dr.Rosen
 rem ained as on-callpsychiatristprescribing m edication for as long untilPehtioner
 engaged with a different psychiatrist. D'an'ng this tim e,Petitioner w as engaging
 with the Georgia OG ce of B ar Adm isk ons proceeding w ith his application for
 admission to the Geotla Baa!. Upon im m ediate requestfrom the Georgia Boazd to
 Determine Fitness of Bar Applicants (t FiO ess Board''l and without hesitadon,
 Petitioner w ent to inform al conference and subm itted him self to a lz-hou2 long
 psychological evalua/on with D r.Robert Obst. Petih oner w as advised that the
 Fitness Bom d w oto zeim bm se him for the costs of the evaluahon and.subsequent

                                          8
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 17 of 28



 alcohol & drug test. Petitionerpaid out-of-pocketfor the 12-hom !long psychological
 evaluahon and.alcohot& drlzgtese gthatwereneverxeimbursed.Thelz-hourlong
 psychologicalevaluation wms a' rduous,exhause g and agonizing. Atthe condusion
 of the lz-hom s,Petitioner w as then asked to nnsw er around 700 psychological
 questions identifying the coa ect answ er that is not pathological. Petitioner w as
 drained.and fatigued (even with hisdaily dosage ofprescribedAo erall)atteralong
 day com plying with thepsychologicalevaluation withouta bmeak.A ssuch,Pehtionex
 did not read the 700 psychologicalquestions;he fllled in a random nnqwetchoice on
 each queshon and.tried to leave as quickly aspossible.
                                 .




 N ext,the FitnessBor dm andated thatPetidoner subm ittourineanalysisfoT alcohol
 and narcotics. Petitioner abided and the Tesults ofthe chem icalanalysis were d ean
 just asPe/tioner expected. The only chemicalthatwasfotm d i.
                                                            n Petihoner's urine
 sam ple w as A dderall,w hich the Fitness Board knew w as being lawfully prescribed
 to Petihoner by Dr.R osen fol'AD H D.AIIother narcotics,intof cants and chem icals
 tested negative and wete notpresentin Petitioner'sbody. After absolute com pliance
 with the FitnessBoaad'sm ultiplerequests and.aftet ensziring thatthe Fitness Board
 was com placent with allrequests,Petitioner yenlized all that is leftis the Fitness
 Boaxd'sissuance ofa Cleu ance Lettet. As such,Pehtionetpm chased expensivebaz
 review com seforthe July 2019 BaTExnm inahon.PetitionerspenttheentA e s'Am m er
 of2019 studyingforthe Georgia BaT andneverheazdfrom the Georgia FitnessBoazd,
 the Georgia Om ce ofBaz Adm issions or the Georg' ia Suprem e Court. A w eek before
 the July 2019 Georgia B ar Exam inahon,Petitioher renlized tH ough Respondent's
 utter silence that Petihonet was not going to sit for the July 2019 Georgia B a.  r
 Exam ination. Petitioner im m ediately identised concerns regazding Respondent's
 xinilatexal deprival of allowing Petitioner to sit for the July 2019 Georgia Bar
 Exam ination. Petitioner knew that as a m atter of right he had to be noticed and
 undergo procedm alproceedings before being deprived oflicensute axd cerkiGcation
 topractice 1aw in Georgia. On oraboutSeptem ber2019,Petihonercordially em ailed
 Bax Analyst D ana H am ilton and inquired.as to the status of Petihoner's Baz
 Application. In response, M sistant Director Rebecca M ic,  k replied to the em ail
 w nvnlmg Peta ionex to O ect allcoa espondence to her only and that the Fitness B oaxd
 issued a decision in Septem ber for a Bar Exam inahon that occurred in July.
 Petitioner wms peo lexe; an.  tl tlid not reply to the em ail.About a week later in
 Septem bex,Petihoner received cevkiGed U SPS m ail9 om Respondents. Petitioner
 opened the m ailpm eland read the untim ely,Tetaliatory,arbittary,capridous axd
 discrim inatory Tentative D enialof Fitness to Practice Law in the State of Georgia
 without pm viding reasonable accom m oëations. Peti/oner inform ed his em ployer
 Prioleau,M ilfol.
                 t & Ptivers thathe w as denied certigcation and licensm e to practice
 law in Georgia. Instead ofrequesting form alhenving in a highly antagonistic fonzm
 befoxe an adversarialand non-neutral'court,Petitioner (lecided to m ove tohishom e
 state of Flozida to be dose to fnm ily and pracdce 1aw in the Sunshine State. Thus,
                                          .


 Petitionezwasfotced to quitllisjob in Geoxg'
                                            ia thatto this day is the highestpaid
 emplom entPetitionerhaseverenjoyed.
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 18 of 28




 On or about Septem ber 2019,Petitioner m oved to Florida looH ng at the reao view
 m irror with sadness about being constructively forcetlto leave Atlauta. Petitionex
 im m ediately knew the acts,om issions and dedsion-m nking ofRespondents w as in
 contravention of the Am ericans with Disabilities Act because Petitionet provided
 am ple evidence oftreatm ent,rehabilitation antl ltness to practice law . Although
 Petitionerknew ab flùjfo thatRespondentswerenotgoing to getaway w1#.
                                                                    1 their
 illegality,Petitioner did notkrlow when or how . Petitioner w as stillhaving m ental
 health issues since fm dlng the right m edicadon without adequate health insm ance
 was dim cttlt. Petitione/swholesom echaracter an; sound judgm entis exbibited in
 the fact that before he even thought about how he was going to hold Geoxgia
 accountable,before he even thoughtabouthow he w as going to explnin everytlling to
 the Florida Baz',befome he even unpacked ltis belongings entirely he im m ediately
 soughtFlorida health insm ancew ith Am betterfrom Sunsbine H ealth engaging w ith
 psychiatrists and advanced nurse practitioners in a com m endably swift am ount of
 tim e A s such,Peti
      .              tioner's m entalhealth treatm ent antlpsychiatric care has been
 wholly continuous, xxm'nterrupted and stable. This is indicative of Petitioner's
 diligence,reliability and.com m itm entto being Stto practice law .

 In Florida,Petitioner w ent under the care of Snllily Andaleu,APRN , Dr.Ernesto
 M atos-Gonzalez,M D,Luannys Quesada,APRN ,am ong others. Petidoner wasre-
 evaluated and re-diagnosed using m ore accm ate m etl-ics antl diagnostictools After
                                                                                 .

 proper diagnosis and with good in-netw ork Flolida health insurance, Petitioner
 vm derwent one last tteatm ent plan m oe cation and pyescdption m edications
 change.Petitioner began taking a new antipsychotic covered by health insm ance
 called W aylax. The new treatm entplan also included a new antidepressantcalled
 Viibryd, anti-nnxiety m edication calle: Clonazepam and a sleeping pill called
                                                               .

 Am bien. Petidonet began tnking the new Florida prescription m edications on or
 aboutOctober2019. Afterm ore than nine m onths ofcontinuous,nninterrupted and
 vigorous m entalhealth treatm ent,Petitioner has seen successfultreatm entresults
 with no adverse side effects.After exhibiting prudence,responsibility and diligence
 izl enmaving thathis m entalhealth antlpsychologicaltreatm ent w ere taken ca're of
 A st, Petitioner faced the daunting task of engaging w ith the Florida Bar after
 abandonm entofPetitioner's Bax Application in hisintentto pracdcelaw in Georgia.
 Dueto Georgia's untim ely,aybitraay ,capriciousm ld discln'm inatory denial,Petiloner
                                                      .

 w as asham ed that his Am ericans with Dksabilities Act rights w ere W olated by
 Respondents. Consequently,Peltionerfor the & sttim e ever lacked caudor when he
 inform ed the Florida Board of B ar Exam iners that he had never applie; for Bar      .

 A dm ission in Georgia. Petihonerhad absolutely no candor issues in Georgia and his
 lack of candoy in Floio a is im pute; onto R espondents m egal behavior tow azds
 Petitioller that dim inished llis volition izlfeat azld em baa assm ent. Petitionet w as
 cautious and prudentin Florida by retnining counsel-a hartllesson he learne; after
 not retnining counsel in Georla. Petitioner was inform ed that his Florida Ba,
                                                                              r
 Application had not lapse but needed am ending. W ith the help of his counsely

                                           10
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 19 of 28



 Petitioner am end.ed his Florida Bar Applicahon reflecting allthe new updates and
 changes in life. H e im m ediately expyessed rem orse for his lack of candor and took
 nm vm ative stepsto exhibit1.11fm nkness with the Florida Bor d ofB arExam iners.

 Petitionerpaid a $150 defectiveGlingfeeto theFlorida Boazd ofBar Exnm inersfor
 subm ite g an incom plete B ar Application that lacked.facts antl e cum stances
 pertnining to what occm red to Petidoner in Georgia. Petidoner was forthcom ing
 abouthis pm'nf'ulexperience in Georgia antlexplaine; whathad occ= ed up in the
 Peach State. The Flol4da Board ofB at Exnm inetsthen kssued a 'lqicketofAdm ission
 totheJuly 2020 Florida B arExam ination.PetitionerwillsitfortheJuly 2020 Florida
 Bar Exnm ination in Orlando,Florida pending com pletion of Character and Fitness
                                                                                .

 investigation andM alcleatance. After disdosing whathad occun 'ed in Georgia antl
 why Respondents denied Petitioner's B az'Applicahon,Petitioner ded ded to chr ge
 Respondents for violadons of the Am ericans w ith Disabilities Act of 1990,the 14th
 Am endm ent Due Process Clause and the 14th Am endm entEqualProtection Clause.
 Petitionerlenrned ofthe Skelton case on Petition for W l'itofCertiorarito the Illinois
 Suprem e Courtbefore the Supxem e Court ofthe U nited States. Petitionet renlized
 this was a prevalentissue i.
                            n B aT A dm issions that w ms not unique and unpom m on.
 Further,Petitioner reasoned thatifW rit of Certiorariis not granted toM 2'Skelton,
                                                                            .

 then W ritofCerhorariwillrightfully be g' ranted to Petihonex 1% Anthony M edina    .

 lfboth m ine and M T.Skelton'sPetihons get tlexkied W ritof Certiorari,then atlemstl
 gotan acquaintanceoutofa'llthisordealthatalso wentte ough whatlwentO ough.

   R EA SO N S FO R G M NTIN G M R .M E D IN A 'S PETITIO N FO R A W RIT O F
                                CERT IO R AR I

 To establish a pvim a fade case ofdiscvim inatory ADA W olationsin B aT Adm issions,
 the clnim antm ustshow thatthè'  .
                       (1)batlactorisa publicentity subjectto
                       the ADA and.itsregulations;
                       (2) dnim ant is a qunliGed individual
                       with a G sability orisxegarded ashaving
                       a disability, but is com petent in the
                       profession and practice oflaw ;
                       (3)bad actorintentionally discvima'nated
                      agninstd m'm antbmsedon a disability by
                      exduding d nim ant1 om participation in
                      or denying dm'm ant the benelts of the
                      sew ices,ptogram s,oy activities of the
                      B ar,orby Tefusingto pxovideTemsonable
                      accom m odations, by retaliation, by
                      disproportionately im pacting dnim ant
                      negahvely,       or    by     otherwise
                      discvim lnating agnlnstclnsm ant;A N D

                                          11
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 20 of 28



                          (4) that such exdusion, denial of
                          benelts, retaliation, disproportionate
                          im pact or other discvim ination w as by
                          reason ofd nim ant's disability.B rewerv.
                          Wls.Bd.ofBarEm m ks,2006U .S.Dist.
                          LEM S 86765 (dting Weinreùh v.Los
                          A ngcls County M etro. Trlrtsp. Auih.,
                          114 F.3d 976,979 (9th Cin 1991)
       A . Petitioner W as D iscrim inated A gainst B ased on a D isability
              a. Respondents are Sublectto the Am erica sw ith DisabilitiesAct
    The Am ericans with Disabilities Act of 1990 prohibits public entities from
    discrim inating agninRtqunliledindividuals with disabilities. The ADA pm vides:

                       <<N o qunliled.individualwith a disability shall,by remson
                       ofsuch disability be exclud.ed from pnrticipation in oz be
                       denied the benests ofthe serdces,ptogm m s,or activities
                       ofa public entity,orbesubjected todiscn'mination by any
                       such endty.'' 42 U.S.C.b 12132.
    Public entities include ffany iepartm ent,agency, special puo ose district or other
    instrumentality ofa State oxStatesor localgovevnment.''42 U.S.C.b 1213141)49 .
    SigniGcantly,apublic entity m ay notTradm inistera licensing orcezG cation program
    in a m annerthatsubjects qunliGedindividualswith disabilitiesto discrimination on
    the basis of a dksability.'' Id. In addition,a public entity m ay notim pose or apply
    ff
     eligibilitycriteria thatsc een outortend to screen outan individualwith a disability
    or any dass of individuals with disabilities 9om flilly and equally enjoying any
    service,program ,or acdvity,A'nless such criteria can be shown to be necesso ''fot
    the pxovision ofserd ce,pyogl'am or achvity 1d. M oreovet,a public entity m ay not
                                                  .

'
    Nxnnecessnvily im pose requirem ents or bm denson individuals with disabilitiesthat
    axe notplaced on othexs.''28 C.F.R.pt.35. Respondents aze publicentitiesunderthe
    Alu becauseitisa publicprofesàonallicensing schem e with substanhalgovernm ent
    acdon. Hanson r.M edicalBd.of California,279 F.3d 1167,1172 (9th Cir.2002).
    Thus,Respondents az'e subject to and bound to abide with the Am ericans with
    Disabilities Actof1990 and allitsprovisions and am endm ents.

    A s such,Respondentspossess the nm vm ative duty to refrain & om discrim ination of
    people thatare disabled.

             b. Petitioneris a Qualiled Disabled Person Possessing AII
                R equirem ents to Com petently Practice Law

    Petitionet is diagnosed with sevezal conditions that im pose disability N ot only is
                                                                           .

    Petitioner om d ally diagnosed with m ental health disorders,but he is regazded as
                                             12
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 21 of 28



 having a disability by his colleagues,fnm ily m em bers,friends antlpeers. M oreover,
 Petitioner is a qunliled disable: m an because of hks highly esteem ed academ ic
 cretlenhals. Pehtioner is thereby qunliGed because he envned a bachelor's der ee in
 Spnm'qh an; Cvim inolo'gy with H onots 1 om the U u versity ofFlorida -arguably the
 State of Florida's Gnestinstitution ofhigher lenrning. Then,Petitioner scored w ell
 on the LSAT, whic.h reniered num em us law school acceptance letters antl
 scholr ships to m any fm e law schools. In 2015,Petihoner was accepted to 8 ABA -
 accredited law schools - U F Law ,UM Law ,FIU Law ,FSU Law ,St.Thom as U niv.
 Law ,Florida Coastal Law ,Stetson Law antl N SU Law . ln 2016,Petitioner w as
 accepted to Em ory Law School as a tm nqfet student. Petihoner is unequivocally a
 qunliled disabled person upon llis tenm e and graduation 9 om Em ory Law School
 regatded astheSouth'sm ostpxestilousprivateinstitution ofhighexler ning.Not
 only that,butPetitionemis respectfutly drafting thisPetition forW l'itofCertioyariby
 bim selfrequiving com petence and innate skillin dm fting appellate briefsconsidered
                                   .


 som ething only law yers do afte:  r graduating law school and passing the Baz'     .

 M oreover,Petitioner's own actions in studying Chr acter & Fitness law ,reading
 treatises,hornbooks and gninsng com petehce in this azea of law in a rather short
 period oftim e is com m endable antlexbibits Petihoner's inalienable qunlilcations to
 ptacticelaw in anyjuvisdiction.
 Then,to w rite an appellate brief to the Suprem e Com 't of the U nited States IS
 som ething m ostlaw yersnever getto do in their ene e careers.Petitioner did so in a
 beautifnlly articulate and com petentm nnner befoxehe even received hislicensm e to
 prachce law . This show: Petihoner's natural,orgaxkic propenkty to the successful
 prachce oflaw that cnnnot be robbed from %im in violation of the Am ericans with
 Disabilities Act. Thus,Petihoner is a quplifled lawyer that graduate; 9 om Em ory
 Law School;he hasreal-w orldlegalexperience from w orking in various1aw Gvm s;he
 hms palpable advocacy experience under Georgja's TO d Yeat Pradice Act,Em ory
 Law School's TrialTec%niquesProgram and 9om advocacy-based elecdves atEm ory
 Law School;and he is pioneering w ith gleat valor tbis cause of action to rem edy
 Respondent's v ongdoing,being a catalystfo2 doctrinaland jurispnzdenhalchange
 to avoidflagrantM A violationsforthem tureofBarAdm issionsin the U nited States
 of Am erica. Petihoner is not only qunliGed and com petent to practice law , he is
 preservingtheintekrityofthelegalpœofession byholdingthosein poweraccou table.
 Thus,Pe/tioneris am orally uprightantlcom petentEm oryLaw Schoolr aduate that
 is disabled yetl'esoundingly qunliled to practice law .

          c. Respondents H tentionally D iscrim inated A gainst Petitioner
             B ased on H is M entalH ealth,M ental Status,Psychologlcal
             Cooditions and M ental H ealth Treae ent

 Respondents intended to deprive Petitioner ofcertiGcation and licensure to ptachce
 law in the StateofGeorgia. Respondents'actsand om issionswerevolitîonallacking
 any (1uress orcoercion. As such ,Respondents dispam te treatm entof Petihpner w as
 wholly intenhonal,and any resulting discvim inatory im pactis sai; to be thp fruitof
                                         13
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 22 of 28           X

 that deaz intent. Pe/tioner w as treated diFerently thau his colleagues when
 undergoing Respondent's Cham cter antlFitnessinvestigation and quel'y. Sim ila ly
 situatetlindividuals lacking any disability wexe not subjected to a torturous and
 utterly um ehable 12-hour long psychologicalevaluation. M oreover,these m'm ilaz'ly
 situate; individuals w ere notrequired to undergo alcohol& (lrug testing. Petitioner
 was targete; by Respondents because of llis disability, wrongfully im posing
 heightened scrutiny antlsetting the barforcero cation and licensuxe to practice law
 highez than the rest. 'Plla
                           's is rooted in R espondent's invidious discvim ination based
 on Petitioner'sm entalhealth,m entalstatus,psychologicalcondihonsantltreatm ent.
 The m ere fact that Petitioner w as burdened w ith additional hm dles to gnlnlng
 certilcation and licensm e while Petihoner's non-disable; colleagues enjoyed less
 hm dles to entry is blatantly indicative of discrim ination. Respondent's
 discrim inatory schem e disadvantagesdisabled people putting them below the status
 quo im posing m orebnvriers to entry and m nking theirchances at successlow erthan
 theiz non-disabled counterpr ts. Thatis why disabled people axe lesslikely to excel
 in thepracticeoflaw lackingthe suppoz.tnecessaly toexcel.Itdoesnottakea law yer
 to renlize this is egregiously w rong and.G eorgia m ust stop discrim inating agninst
 people with disabilities antlgzant disabled person's dignity,respectantla chance at
 being autonom ous and eaaming a living. Instead,Respondent'staxgeted,retaliatory,
 arbitrary,capridous and discvim inatory denialofPet-  itioner's ftness to practice 1aw
 unduly hinders Petitioner's livelihood,puts a strnin on the econom y antl renders
 Petitioner useless despite being prolcient in the profession oflaw after sacviGcing
 fouxyer s ofhis life in law school.

           d.RespondentsW erePiscrlmlnatory by Refusingto Provide
              R easonable A ceom m odations to Petitioner

 M any states with intelligentlawyers antllegal advisorshave developed conditional
 adm iqsion schem es whete ceviiGcation antllicensute to practice law is granted upon
 entzm erated conditions that m ust be sadssed by Bar Applicant. These conditional
 adm ission program s are reasonable accom m odations to Baœ Applicants w ith m ental
 health issues,substance abuse issues and other issues that xequixe m ohitoring and
 rehabilitation. Stateslike Florida havebeen very successfulin providing conditional
 adm ission to Bar Applicants with disabilities, which puts them at status quo in
 relation tothe non-disabledcounterparts.Thesereasonableaccom m odationsprevent
 antl stop discvim ination,put disabled people on paz with non-disabled people and
 gives a vulnerable sectorofom com m um'ty the chanceto have a vocation and enjoy
 theprivilegeofhavingajob andstablecr eer.TheStateofGeorgia'sshoddyprogram
 for licensing of attom eys lacks reasonable accom m odahons for disabletlpersons in
 any form w hatsoever. 'Phere is no conditional adm ission,you cnnnot take the B ar
 Exnm ination withoutcertG cation offtness and there isno Georgia lawyers m ental
 health and.substance abuse assistance pxogram . M oreovez,R espondents have no
 system ic m etric that is a reliable m easm e ofm entalhealth in accr ately gathering
 data Tegarding a Bar Apphcanfs m ental health and how llis/hex cunvnt m ental
 health willbedetvim entalifallow edtopracdcelaw .Instead,Respondentsaxbitrnvily
                                          14
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 23 of 28



 m ake m ental health determ inations w ith biased Fitness Boaxd m em bers m nlring
 arrzm ents agninst ceviilcation axd licensm e. This archaic and rudsm entary
 m ethodolor em ploye; by R espondentsin theiz Bar A dm issionsislaughable only if
 Petitioner were not targeted and discvim inatorily being deprived of his license to
 prachce law .

             e. Respondents'D iscrim lnation D ispropoe onately Im pacts
                D isabled People N egatively

 Respondenfs callous and invidious discrim ination against disabled people not only
 disproportionately im pacted Petihoner,but the ene e disabled com m xinity as a
 whole. Respondents vexy denial of Stness to prachce law in it of itself caused
 Petitioner m ental distress. Petitioner suffeted em otional distress, feelings of
 inferiority antl sham e for being disabled. In addidon,Petihoner's livehhood w as
 stripped from bim ,the rug w as pulled from beneath his feet and.he had to m ove to
 Florida. Instead offostering an ind usive com m lim'ty w here allpeople al'e equaland
 allm erit dignity,Respondents tobbed Petitioner of his hope,his coM dence and his
 self-esteem in prachcing law .R espondents arbitrarily deprived ahum an being ofhis
 career choice,of what he wanted to be when he > ew up,of the course of study he
 sacvilced years of his life pm suing. AII this in violation of the Am ericans with
 DisabilitiegAet.

    B. Petltioner is Fit and Entitled to a Job,Career and to Sustain
       Livelihood
          a. Respondents A re M aking Petid oner A Charge and Burden to
             Society by O ppression and U ndue Burden

 Ashum ans,we allneedtoearn a living topay bills and.bepartofthe ebb andflowing
 econom y. R espondents deaialofcerkilcation and.licensm 'e to prachce 1aw base; on
 m entalhealth Teasonsis a tautology thatfnilqin logicbecauseitcreates a m andatoty
 condihon of disability that is G eady present. The lack oflicensr e in it ofitself
 creates G cum stancesthat disable a person by tak-ing aw ay theirpotentialtopractice
 law .Thisisdebilitating and.unqunliGes theindivid.  ualperse despite being proscient
 in thelegalprofession.Petitionerisapn'm e exampleofthistautolo/calfallacy that
 is deploxable,invidious and fu'
                               lloflim iting and disabling discrim lnation. Petitioner,
 howevera has rendered him self capable antl qunlifle; by m aintnining lawfttl
 em plom entat a1aw Grm as a 1aw clerk doing attom ey-levelw ork,exceptadvocating
 irlcôurt.

             b. Tllis Is A Predom inate and Com m on Issue N ationw ide as
                SCO TU S Is Pendlng G ra t of Certlorariin Skelton Case

 An iientical case is on this H onorable Court's docket tbis term at'guing the sam e
 kssues undez the sam e law . The cmse styled Skélton v.S lflzofs Suprem e Court,etal.,
 cert.pending, dem onstrates how dire and uzgent this issue needs to be resolve:
                                          15
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 24 of 28



 fmding a resoluhon in jurisprudence that is deam - dimvimination of any kind,
 induding disability discvim inahon isunlawfulin BarA dm issionsprocedures when a
 Bar Applicant is deprived ofceviiGcation and licensuze to practice law based on llis
 othet m entalhealth. rl'ln's W olatesthe Am ericans with Disabilities Act of 1990 and
 Bar A dm issions,paG cularly in Gèorgia antl Illinois,cnnnot use m ental health to
 deny a Bar Applicantcere cation and.licensure to practice law .

           c. Prevalence ofA DA V iolatipns in B ar A dm lssions Requires
              SC OTU S to H tervene and Setthe Law and Wurisprudence

 Accore gly,the prevalence and day-to-day im portance ofthe issuesin Skelton'scase
 and Petihoner's case m erit im m ediate intew ention by the Suprem e Com 't of the
 Uxlited States to stop disability discvim inahon in Bax A dm issions and detez ftzture
 AD A violations,pneticulady in Geoxgia and Illinois. A lthough Pedtioner's Florida
 Bar application is still pending, Petitioner renders com m endation to Florida for
 enacting such an exhaustive and rigorous conditionaladm ission pm gram to prevent
 ADA violationsin Bar A dm issions and give disabled lawyers the chance to w ake up
 in the m oY ng,tA e prescription m edication as O ected and be an abled-bodied
 qunliled professionalthatispassionate aboutpracticing law .

    C. Analysis

 Here,Petitioner successfully sets out a strong prima fade case of discriminaiion
  under the Am ericans with Disabilities Act of 1990. After exercising fn11canllor antl
  com plying with R esponients inquil' y and inveshgation as to Petitionet's Character
  and Fitness,Petihoney w as denied certG cation and licensm e to practice law in the
  State of Georgia without due process. Absence of due process w as not the result of
  Petitioner's decision to forego fox'
                                     m al henn'ng. lnstead, due process was strippe:
 when Petitioner applied to sit for the July 2019 Georgla Bay Exam ination and
 Respondentsdid nottim ely noticePehtionerofTentativeD enialofFitnesstoPractice
 Law in Geotgia. After reac%ing out to Respondents in good faith on or about
 Septem bex 2919,the Fitness B oaad yetaliatorily issued Tentative D enial ofFitness
 that w ms arbitx'a' ry, capridous and discrim inatory. Due process on beha'      lf of
 Respondents w as non-eA stent and their er egious proceduz.alviolations cnnnot be
 im puted on Petitioner in any w ay. That is because Petitioner w as at atl tim es
 cooperahve and respectful with Respondents. The evidence show s Petihonez
 underwentinform alconferencew ithoutcounsel,alcohol& drug testing and a 12-hour
 long psychological evaluation that felt m ore like punishm ent Consequently,
                                                                    .

 Petitionerw astargetedby Respondentsform ingpreconceptionsregardingpedtioner,
 llis backgrom d antl bis identity. These im plidt biases m ade Respondents
 dishonorable by douding thel judgm ent with prejudice and bims. In fact,the
 Tentative Denialitselfisvague,ambiguous and seemstojustig denialTestingon
 br eboneslegalr gum ents'lacking any reasoning.


                                          16
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 25 of 28



 Petitionerexhibited a qack ofreliability''to t3lisdients''.R espondentsfailtoindude
 any eviëence proving a desciency in Petihoner's reliability to his dients. The
 evidence suggestsotherwise. W hile woxlcing atThe SuggsL aw n'rm ,Petitionerw as
 trusted with a heavy caseload including im portant high-proflle cases helping
 im portantdients on a daily basis. Petitioner drafted m im erous pleadings thathad
 winninglegalaygum ents obtm'ning favorable outcom esforPetitionet'sclientson each
 and every m otion he draftedforThe SuggsLaw n'vm . W hile worlring atPunherLaw
 Firm ,Petitionerhelped a noble-hearted im xnigrantby dm fting a w inning m otion to
 adm inistradvely dose rem oval proceedings after she w as facing deportahon to a
 violentthirdmworld country.W hile worlring atEllerin Law Firm ,Petitionerhelpe: a
 m arginnlized Atlanta African Am erican fam ily after they lost their fnm ily m em ber
 due to pr am edics'neghgence. Petitioner w rote a winning m ohon for decedent and
 hisestate after Petitioner renlized thatthe pazam edics were in the wrong am bulance
 without adequate life-saving equipm entwhile decedent was dying. Then,instead of
 rushing decedent to the hospital,the param edicsstopped on thé side ofthe Toad and
 w aited for the com ct am bttlance to arrive with the life-saving equipm ent. Based on
 Petitioner'sm otion,thejudgeruled thattherewezem aterialissuesoffactforthejm y
 because decedent would not have passed aw ay if the param edics took ln'm to the
 hospital.

 W hile w orking at the Gwinnett County District Attorney's Om ce,Petitioner m ade
 M etro-Atlaqta and the State of Georgia safey by ayguing a bond henring fox Rrst-
  degree m urtler under G eorgia's Thiyd Year Practice Act. Petitioner successfnlly
  argued against Teleasing D efendant on bond asking the court fol'a m illion-dollar   .

 bond. As such,Petitioner cross-exam ined D efendant's father on the spot. n is w as
 the vez.y flrst tim e Peltioner cross-exam ined som eone in real life. O n cross
 exam ination, Petihoner used his sk-ills from law school and guidance 9om the
 supervising attom ey to get an adm ission on the z'   ecoz'd. The Judge set bond at a
 m illa
      'on (lollars,which w as a w in forPetitioner an; for the Gwinnett County D istrict
 Attorney's fc ce. Petitioner alw ays has been reliable to his dients because he is
 trustw orthy and dependable in handlimg client's aFaiys. Accordingly,Petih onez has
 never failed his clients and always goes the extra m ile exhibiting his reliability and
 com m itm enttoproviding superiorlegalsew ices.Petihoner'sform erem ployersnever
 teprim ande: or disdplined Peti/oner. They never sanctioned Pe/tioner. Instead,
 Petitioner's form er em ployerspxaised hisw ork ethic,hiscustom er sew ice antlw ork-
 product. Petitioner'srehability in the legalpm fession,to his G ents and in life is so
 param ountthat Respondents failed to considerhow they w ould conceal allthe facts
 z'egarding Petitioner's good w ork habits,s'tzong w oœk ethic and trustw orthiness in
                                                                  .

 denling w ith the affaù.s of othems. M oreovez.,the m ez'e fact that I am chaxging
 Respondents and holding them accountable is inG cative of m y reliability and
 com m itm entto doing whatis l'ight alw ays. Thatism y true cham cter axd Stness  .




 PetitioneTqacltsltness as delineated in the psycholo#calevaluatiom'' Again,this
 m erely statesaprem ise and acondusion.Respondentsdonotgo into detailregr ding

                                           17
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 26 of 28



 how antl why Petihoner lacks ftness leaving Petihoner confuse; antl not
 undexstanding Respondents shoidy explanation with no xeasoning. 'I'he fact that
 Respondents decided to only ptovide the baxe m lnim mm in reason and explanation
 for denying Petitioner show s thei'  r m alice,w antonness and = 'llfnl targeting and
 discnm lnation of Petihoner
      .    .
                         i   .  A Bar Adm ission OG ce with benign intentions woulll
 have exple ed how and why Pehtionerlacked reliability and Stnessto allow thebar
 applicantthe opportnnity to m ake the changes needed to attain adequate cham cter
 a:141âtness in the futm e. Instead,Respondents had no explanations or evidence to
 supporttheir baseless and insane contenhons. The reality is thatm y m entalhealth
 issues detrim entally aFected m e in m y emplom ent leading to my unjuse able
                                 .

 term inations. ReliabG ty to m y clients w ms alw ays present. I alw ays possessed
 adequate ftness m inus the instances w hen I ended up in the hospital These rate
                                                                           .

 instances when 1 lacked htness,although serious,do not rise to the levelnecessr y
 for disqunliGcation oflicensm ' e to practice law . Accordingly,Respondents wilm zlly
 discvim imated against m e base; on m y disability by exaggerating the r avity ofm y
 m entalhealth and treatm ent.M oreover,there w msa consdous disregm d ofany and
 all xehabilitative evidence Petitioner tendered. The results of the alcohol & drug
 testing w ere favorable to m e. U nsurprisingly,the probative weight ofthe alcohol&
 dz'
   ug testing results w as r ossly m lnlm ized.

 Respondentsthoughtthey could getaw ay with disability discn'm ination and continue
 depriving certG cation and licensm e to practice law in Geoygia based on m ental
 health reasons. The stigm a of m ental health ends today in the U nited States of
 Am erica and aflerthisH onorableCourt'slniling, Stateswillknow thatbeingalawyer
 with a disabm ty isokay ifyou have adequate ard continuoustreatm ent. Ipresented
 sllm cientevidence ofm y m entalhealth treatm entantlrehabilitation to Respondents.
 H ow evez,ulterior m ohves rooted in invidious discrim ination, prejudice,bias anâ
 stigm a m ade m y dream s of becom log a lawyer nlm ost im poskble. Petitioner
 respectfully chr ges Respondents with discrim inatory ADA W olations and 14th
 Am endm entD ue Process Clause & EqualProtection Clause W olahons In addihon,
                                                                       .

 Petitioner hum bly petihons this H onozable Court for certG cahon of ftness to
 practice law in the U nite: States ofAm erica.


                                CO N CLU SIO N
 Petitioner 1% Anthony M edina'sPetihon for a W ritofCertiorarishould be granted    .



          This 30th day ofJu e,2020.

                                                    R espectfully Subm itted,




                                                    1an AnthonyA:q4faa
                                         18
Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 27 of 28



                                                 7443 Loch N ess Drive
                                                 M iam iLakes,Florida 33014
                                                 (305)-450-8185
                                                 ianllg3@outlook.com

                                                 Petitionet




                                       19
     Case 0:20-cv-62173-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 28 of 28



                 SUPREM E COURT OF TJIE UNITED STATES
                             O FFIC E O F TH E C L E R K
                          W A SH IN G T O N ,D C 20543-0001

                                     Septem ber 23,2020


      lan A .M edina
      450 N E 5th A ve.
      A pt.244
      Ft.Lauderdale,FL 33301

         RE :M edina v.G A Suprem e C ourt,eta1.
                                           ,C



      D earM r.M edina'
                      .

         The above-entitled petition fora w ritofcertiorariw as originally
       postm arked July 2,2020 and received again on Septem ber 15,2020. The
       papersarereturned forthefollowingreasonts):
          Y our case m ustfirstbe review ed by a U nited States courtofappeals or
          by thehigheststate courtin which adecision could behad.28 U SC
          1254 and 1257.


                                                Sincerely,
                                                ScottS.H arris,Clerk
                                                By:
                                                    I z .a       ;
                                                R edm ond K .B am es
                                                (202)479-3022




      Enclosures


Lt
